Pee Curiam:
This case is here on appeal from the decision of the Commissioner of Patents sustaining the opposition of appellee, Chas. R. Long, Jr., Company, to the registration to appellant, Howard L. Fischer, of the word “StaBrite” as a trademark for a varnish and paint preserver.
Appellee has extensively used the mark “Stahrite” “for the coating of the front ends and stacks of locomotives to preserve the metal over which it is applied.” The marks are the same. Opposer used the mark long prior to any date claimed by appellant. The sole question is, Are the goods to which they are applied of the same descriptive properties ? The product of each party is used to polish painted surfaces, and they can be interehangeably used for the same purpose. The Commissioner properly adjudged the case to be ruled by Phœnix Paint & Varnish Co. v. John T. Lewis & Bros. Co. 32 App. D. C. 285, and Fishbeck Soap Co. v. Kleeno Mfg. Co. 44 App. D. C. 6.
The decision of the Commissioner of Patents is affirmed, and the clerk is directed to certify these proceedings as by law required. Affirmed.